Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on May 26, 2022 have been fully considered but they are not persuasive.
On pages 10-11 and 13 of the applicant’s argument, the applicant argues that “In the rejection of claim 11, the Office cites Tapia'991 at paragraph [0021] as allegedly teaching "receiv[ing] femtocell data from a set of femtocell devices" and "the femtocell data including at least provisioning data that corresponds to at least configuration settings for provisioning the set of femtocell devices to communication with client devices." Office Action, pp. 2 and 3. However,Tapia'991 was filed on June 6, 2017 and claims priority to Provisional Application No. 62/346,997, which has a filing date of June 7, 2016. This application (i.e., Application No. 17/063,607) has an effective filing date of May 12, 2017. Therefore, only the subject matter disclosed in the Provisional Application No. 62/346,997 may be considered to "predate" the disclosure of this application (i.e., Application No. 17/063,607) ... As discussed above, Applicant submits that Tapia'991 does not qualify as prior art due to the lack of disclosure of "femtocell devices" in the Provisional Application No. 62/346,997 from which it claims priority. For at least the reasons presented herein, the combination of Tapia'991 and Tapia'291 does not teach or suggest all of the features of claim 1. Accordingly, Applicant respectfully requests that the Office withdraw the § 103 rejection of claim 1 ... As discussed above, Applicant submits that Tapia'991 does not qualify as prior art due to the lack of disclosure of "femtocell devices" in the Provisional Application No. 62/346,997 from which it claims priority. For at least the reasons presented herein, the combination of Tapia'991 and Wu does not teach or suggest all of the features of claim 17. Accordingly, Applicant respectfully requests that the Office withdraw the § 103 rejection of claim 17.”
Examiner respectfully disagrees with the applicant’ argument. Claims 1, 11, and 17 discloses “receiv[ing] femtocell data from a set of femtocell devices, the femtocell data including at least provisioning data that  corresponds to at least configuration settings for provisioning the set of femtocell devices to communication with client device; determine whether a service issue impacts an impacted femtocell device of the set of femtocell devices, based at least in part on the femtocell device; and in response to determining that the service issue impacts an impacted femtocell device of the set of femtocell devices, generate a set of service resolution data to resolve the service issue. However, the scope of the limitations of the claims 1, 11, and 17 have NOT been supported by the subject matter disclosed in the Provisional Application No. 62/505,709 of the instant application, accordingly, the Provisional Application has NOT been considered to predate the disclosure of the claims 1, 11, and 17. Thus, the application has an effective filing date of instant application of “5/10/2018” (the effective filing date of parent application No. 15/976,689) regarding the scope of the limitations of the claims 1, 11, and 17 . 
For at least the foregoing reasons, Tapia (US 2017/0353991) teaches the every feature of independent claims 1, 11, and 17 and thus can anticipate these claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tapia (US 2017/0353991).

Regarding claim 11, Tapia’991 discloses 
A system, comprising: one or more processors; memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors to (Fig. 2, ¶ [0035]):
receive femtocell data from a set of femtocell devices (¶ [0021]: The network cells may include … femtocells; ¶ [0062]: The implementation of the network fix application 400 may initially involve obtaining performance data regarding operations of a wireless carrier network and its components including user devices from multiple data sources 110-114 using the data adaptor platform 401), the femtocell data including at least provisioning data that corresponds to at least configuration settings for provisioning the set of femtocell devices to communication with client devices (¶ [0021]: The operation data source 111 may include a data collection that provides performance information about the wireless carrier network and the user devices that are using the wireless carrier network. In various embodiments, the performance information may include Radio Access Network (RAN) OSS counters, Call Detail Records (CDRs), VoLTE call traces, Session Initiation Protocol (SIP) trace data, Real-Time Transport Protocol (RTP) Control Protocol (RTCP) trace data, user device data traffic logs, user device system event logs, user device bug reports, and/or other device and network component performance information. The data collection may further provide network topology data, network expansion/modification data, network coverage data, and planned maintenance data ... The network cells may include … femtocells);
determine whether a service issue impacts an impacted femtocell device of the set of femtocell devices (¶ [0028]: the predicted root cause module 119 can match performance pattern with previously stored performance pattern or symptom that corresponds to a particular type of data transmission issue and/or root cause; ¶ [0029]: the root cause analysis module 119 can determine that overshooting is the most likely predicted root cause based on performance data that indicate to symptoms that have previously pointed to similar or identical symptoms related to a coverage problem), based at least in part on the femtocell device (¶ [0072]: the courses of action or the network fix for each node associated with a problem is implemented in an order of priority based on the network fix prioritization. The remediation action may also include sending another alert message to a network engineer. In some embodiments, the user can reconfigure the network fix prioritization or the resolution for implementation based on the presented information; [0074]: the network fix application may further retrieve quality of service metrics for user devices of subscribers as the user devices access a wireless carrier network via one or more small network cells in a geographical area); and
in response to determining that the service issue impacts an impacted femtocell device of the set of femtocell devices  (¶ [0028]: the predicted root cause module 119 can match performance pattern with previously stored performance pattern or symptom that corresponds to a particular type of data transmission issue and/or root cause; ¶ [0029]: the root cause analysis module 119 can determine that overshooting is the most likely predicted root cause based on performance data that indicate to symptoms that have previously pointed to similar or identical symptoms related to a coverage problem), generate a set of service resolution data to resolve the service issue (¶ [0070]: The auto fix module 214 may retrieve the solution from a solutions database; ¶ [0071]: ¶ [0072]: the courses of action or the network fix for each node associated with a problem is implemented in an order of priority based on the network fix prioritization. The remediation action may also include sending another alert message to a network engineer. In some embodiments, the user can reconfigure the network fix prioritization or the resolution for implementation based on the presented information).

Regarding claim 12, Tapia’991 discloses 
wherein the set of femtocell devices are configured to service a predetermined geographic area of a telecommunications network (¶ [0021]: The network cells may include … femtocells; [0074]: the network fix application may further retrieve quality of service metrics for user devices of subscribers as the user devices access a wireless carrier network via one or more small network cells in a geographical area).

Regarding claim 14, Tapia’991 discloses 
wherein the one or more modules are further executable by the one or more processors to (Fig. 2, ¶ [0035]):
analyze the femtocell data to determine Quality of Service (QoS) parameters for individual femtocell devices of the set of femtocell devices; and determine whether the QoS parameters are less than a predetermined QoS threshold, and wherein to identify the service issue is further based at least in part on the QoS parameters being less than the predetermined QoS threshold (¶ [0021]: The network cells may include … femtocells; ¶ [0065]: the issue investigation module 210 conducts issue investigation to identify symptoms regarding service quality in poor performing areas. Poor performing areas are geolocations where performance metric of a network component is below a predetermined performance threshold; [0074]: the network fix application may further retrieve quality of service metrics for user devices of subscribers as the user devices access a wireless carrier network via one or more small network cells in a geographical area).

Regarding claim 15, Tapia’991 discloses 
wherein the one or more modules are further executable by the one or more processors to (Fig. 2, ¶ [0035]):
detect whether a change in performance state of the impacted femtocell device, based at least in part on the femtocell data (¶ [0021]: The network cells may include … femtocells; ¶ [0065]: the issue investigation module 210 conducts issue investigation to identify symptoms regarding service quality in poor performing areas. Poor performing areas are geolocations where performance metric of a network component is below a predetermined performance threshold), and
wherein, to determine whether a service issue impacts the impacted femtocell device (¶ [0028]: the predicted root cause module 119 can match performance pattern with previously stored performance pattern or symptom that corresponds to a particular type of data transmission issue and/or root cause; ¶ [0029]: the root cause analysis module 119 can determine that overshooting is the most likely predicted root cause based on performance data that indicate to symptoms that have previously pointed to similar or identical symptoms related to a coverage problem) is further based at least in part on the change in performance state (¶ [0021]: The network cells may include … femtocells; ¶ [0065]: the issue investigation module 210 conducts issue investigation to identify symptoms regarding service quality in poor performing areas. Poor performing areas are geolocations where performance metric of a network component is below a predetermined performance threshold).

Regarding claim 16, Tapia’991 discloses 
wherein the one or more modules are further executable by the one or more processors to (Fig. 2, ¶ [0035]):
deploy the set of service resolution data (¶ [0070]: The auto fix module 214 may retrieve the solution from a solutions database; ¶ [0071]: ¶ [0072]: the courses of action or the network fix for each node associated with a problem is implemented in an order of priority based on the network fix prioritization. The remediation action may also include sending another alert message to a network engineer. In some embodiments, the user can reconfigure the network fix prioritization or the resolution for implementation based on the presented information) to a subset of the femtocell devices that includes at least one of the impacted femtocell device or additional femtocell devices of the set of femtocell devices that directly interface with the impacted femtocell device (¶ [0021]: The network topology data may include locations of network cells, network backhauls, core network components, and/or so forth. The network coverage data may include information on the signal coverage and communication bandwidth capabilities of the network cells, the performance specifications and operation statuses of backhaul, network cells, and core network components, and/or so forth. The network cells may include macrocells, picocell, femtocells, microcells, and/or so forth; ¶ [0074]: the network fix application may further retrieve quality of service metrics for user devices of subscribers as the user devices access a wireless carrier network via one or more small network cells in a geographical area).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tapia (US 2017/0353991, hereinafter Tapia991) in view of Tapia et al. (US 2017/0019291, hereinafter Tapia’291).

Regarding claim 1, Tapia’991 discloses 
A computer-implemented method, comprising: monitoring a performance state of femtocell devices within a telecommunications network (¶ [0021]: The network cells may include … femtocells; ¶ [0062]: The implementation of the network fix application 400 may initially involve obtaining performance data regarding operations of a wireless carrier network and its components including user devices from multiple data sources 110-114 using the data adaptor platform 401);
detecting a change in performance state of a particular femtocell device of the femtocell devices (¶ [0021]: The network cells may include … femtocells; ¶ [0065]: the issue investigation module 210 conducts issue investigation to identify symptoms regarding service quality in poor performing areas. Poor performing areas are geolocations where performance metric of a network component is below a predetermined performance threshold);
deploying a first set of service resolution data (¶ [0026]: network monitoring tools may include diagnostic tools; ¶ [0032]: the network fix application 118 may leverage one or more trained machine learning model via the artificial intelligence module 122 to analyze the user device performance data and the network performance data within the network to determine likely root causes for a quality of service issues for subscribers and to determine the most optimal order of providing network fix to address the root causes; ¶ [0043]: The root cause analysis module 119 comprises a KPI tracker 209 and an issue investigation module 210. The KPI tracker 209 may measure the performance of network components of the wireless carrier network and/or performance of device components of user devices that use the wireless carrier network) to a subset of the femtocell devices that interface with the particular femtocell device (¶ [0072]: the courses of action or the network fix for each node associated with a problem is implemented in an order of priority based on the network fix prioritization. The remediation action may also include sending another alert message to a network engineer. In some embodiments, the user can reconfigure the network fix prioritization or the resolution for implementation based on the presented information; [0074]: the network fix application may further retrieve quality of service metrics for user devices of subscribers as the user devices access a wireless carrier network via one or more small network cells in a geographical area);
identifying a service issue (¶ [0028]: the predicted root cause module 119 can match performance pattern with previously stored performance pattern or symptom that corresponds to a particular type of data transmission issue and/or root cause; ¶ [0029]: the root cause analysis module 119 can determine that overshooting is the most likely predicted root cause based on performance data that indicate to symptoms that have previously pointed to similar or identical symptoms related to a coverage problem), based at least in part on the first set of service resolution data (¶ [0026]: network monitoring tools may include diagnostic tools; ¶ [0032]: the network fix application 118 may leverage one or more trained machine learning model via the artificial intelligence module 122 to analyze the user device performance data and the network performance data within the network to determine likely root causes for a quality of service issues for subscribers and to determine the most optimal order of providing network fix to address the root causes; ¶ [0043]: The root cause analysis module 119 comprises a KPI tracker 209 and an issue investigation module 210. The KPI tracker 209 may measure the performance of network components of the wireless carrier network and/or performance of device components of user devices that use the wireless carrier network); and
deploying a second set of service resolution data to resolve the service issue (¶ [0070]: The auto fix module 214 may retrieve the solution from a solutions database; ¶ [0071]: ¶ [0072]: the courses of action or the network fix for each node associated with a problem is implemented in an order of priority based on the network fix prioritization. The remediation action may also include sending another alert message to a network engineer. In some embodiments, the user can reconfigure the network fix prioritization or the resolution for implementation based on the presented information).
Tapia’991 discloses all the subject matter of the claimed invention with the exception of preemptively deploying a first set of service resolution data to a subset of the femtocell devices that interface with the particular femtocell device. Tapia’291 from the same or similar fields of endeavor discloses preemptively deploying a first set of service resolution data to a subset of the femtocell devices that interface with the particular femtocell device (¶ [0088]: the recommendation may be generated based on OSS counters and data received from user devices regarding quality of service (i.e., call drops, one-way audio problems, etc.) at various geolocations. The small network cells may include microcells, femtocell, picocells, and/or so for; ¶ [0106]: If the analytic application detects that the potential issue actually occurred, the analytic application may directly take remediation action or cause another application component of the wireless carrier network to take remediation action. The remediation action may include sending another alert message to a subscriber that is using an additional user device, informing a network engineer to contact the subscriber in order to resolve the issue, automatically terminating service to the additional user device until the issue is resolved, automatically pushing a software update to the additional user device to fix the issue, and/or so forth). Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching, i.e., upon detecting service issue of femtocell network including multiple network or device components and providing resolution by using machine learning, of Tapia’991 by automatically terminating service to the additional user device until the issue is resolved and automatically pushing a software update to the additional user device to fix the issue in femtocell of Tapia’291. The motivation would have been to enable the automatic resolution of customer complaints and to reduce issue resolution time while increase issue resolution rate (Tapia’291 ¶ [0021]).

Regarding claim 2, Tapia’991 discloses 
wherein monitoring the performance state of the femtocell devices further comprises receiving at least provisioning data associated with the femtocell devices, the provisioning data corresponding to at least configuration settings for provisioning the femtocell devices to communicate with client devices (¶ [0021]: The operation data source 111 may include a data collection that provides performance information about the wireless carrier network and the user devices that are using the wireless carrier network. In various embodiments, the performance information may include Radio Access Network (RAN) OSS counters, Call Detail Records (CDRs), VoLTE call traces, Session Initiation Protocol (SIP) trace data, Real-Time Transport Protocol (RTP) Control Protocol (RTCP) trace data, user device data traffic logs, user device system event logs, user device bug reports, and/or other device and network component performance information. The data collection may further provide network topology data, network expansion/modification data, network coverage data, and planned maintenance data ... The network cells may include … femtocells).

Regarding claim 4, Tapia’991 discloses 
wherein the subset of the femtocell devices includes additional femtocell devices that interface directly with the particular femtocell device (¶ [0021]: The network topology data may include locations of network cells, network backhauls, core network components, and/or so forth. The network coverage data may include information on the signal coverage and communication bandwidth capabilities of the network cells, the performance specifications and operation statuses of backhaul, network cells, and core network components, and/or so forth. The network cells may include macrocells, picocell, femtocells, microcells, and/or so forth; ¶ [0074]: the network fix application may further retrieve quality of service metrics for user devices of subscribers as the user devices access a wireless carrier network via one or more small network cells in a geographical area).

Regarding claim 5, Tapia’991 discloses 
wherein the first set of service resolution data is configured to perform a diagnostic check of at least provisioning data (¶ [0026]: network monitoring tools may include diagnostic tools; ¶ [0032]: the network fix application 118 may leverage one or more trained machine learning model via the artificial intelligence module 122 to analyze the user device performance data and the network performance data within the network to determine likely root causes for a quality of service issues for subscribers and to determine the most optimal order of providing network fix to address the root causes; ¶ [0043]: The root cause analysis module 119 comprises a KPI tracker 209 and an issue investigation module 210. The KPI tracker 209 may measure the performance of network components of the wireless carrier network and/or performance of device components of user devices that use the wireless carrier network).

Regarding claim 6, Tapia’991 discloses 
further comprising: identifying an impacted femtocell device that is associated with the service issue, the impacted femtocell device being one of the particular femtocell device or the subset of the femtocell devices (¶ [0072]: the courses of action or the network fix for each node associated with a problem is implemented in an order of priority based on the network fix prioritization. The remediation action may also include sending another alert message to a network engineer. In some embodiments, the user can reconfigure the network fix prioritization or the resolution for implementation based on the presented information; [0074]: the network fix application may further retrieve quality of service metrics for user devices of subscribers as the user devices access a wireless carrier network via one or more small network cells in a geographical area), and
wherein, deploying the second set of service resolution data further comprises deploying the second set of service resolution data (¶ [0070]: The auto fix module 214 may retrieve the solution from a solutions database; ¶ [0071]: ¶ [0072]: the courses of action or the network fix for each node associated with a problem is implemented in an order of priority based on the network fix prioritization. The remediation action may also include sending another alert message to a network engineer. In some embodiments, the user can reconfigure the network fix prioritization or the resolution for implementation based on the presented information) to at least the impacted femtocell device (¶ [0072]: the courses of action or the network fix for each node associated with a problem is implemented in an order of priority based on the network fix prioritization. The remediation action may also include sending another alert message to a network engineer. In some embodiments, the user can reconfigure the network fix prioritization or the resolution for implementation based on the presented information; [0074]: the network fix application may further retrieve quality of service metrics for user devices of subscribers as the user devices access a wireless carrier network via one or more small network cells in a geographical area).

Regarding claim 7, Tapia’991 discloses 
wherein the change in performance state corresponds to a degradation in data packet transmission associated with the particular femtocell device over a predetermined time interval (¶ [0021]: The network cells may include … femtocells; ¶ [0069]: the impact investigation module 212 identifies duration and potential impact of performance degradation correlating to each poor performing node).

Regarding claim 8, Tapia’991 discloses all the subject matter of the claimed invention with the exception of wherein the service issue corresponds to data latency that is attributable to an interfacing client device, and further comprising: determining a client device type that is associated with the interfacing client device; and wherein, deploying the second set of service resolution data further comprises intercepting and terminating femtocell device connectively requests from a plurality of client devices that correspond to the client device type. Tapia’291 from the same or similar fields of endeavor discloses wherein the service issue corresponds to data latency that is attributable to an interfacing client device, and further comprising: determining a client device type that is associated with the interfacing client device (¶ [0031]: the data management platform 102 may discover a pattern of message feed postings from multiple users that indicate a specific type of user device has a high error rate when used in conjunction with the wireless carrier network); and wherein, deploying the second set of service resolution data further comprises intercepting and terminating femtocell device connectively requests from a plurality of client devices that correspond to the client device type (¶ [0088]: the recommendation may be generated based on OSS counters and data received from user devices regarding quality of service (i.e., call drops, one-way audio problems, etc.) at various geolocations. The small network cells may include microcells, femtocell, picocells, and/or so for; ¶ [0106]: If the analytic application detects that the potential issue actually occurred, the analytic application may directly take remediation action or cause another application component of the wireless carrier network to take remediation action. The remediation action may include sending another alert message to a subscriber that is using an additional user device, informing a network engineer to contact the subscriber in order to resolve the issue, automatically terminating service to the additional user device until the issue is resolved, automatically pushing a software update to the additional user device to fix the issue, and/or so forth). Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching, i.e., upon detecting service issue of femtocell network including multiple network or device components and providing resolution by using machine learning, of Tapia’991 by automatically terminating service to the additional user device until the issue is resolved and automatically pushing a software update to the additional user device to fix the issue in femtocell of Tapia’291. The motivation would have been to enable the automatic resolution of customer complaints and to reduce issue resolution time while increase issue resolution rate (Tapia’291 ¶ [0021]).

Regarding claim 9, Tapia’991 discloses 
further comprising: determining a Quality of Service (QoS) parameter, based at least in part on the performance state of the femtocell devices; and comparing the QoS parameter with a predetermined QoS threshold, and wherein identifying a service issue is based at least in part on the QoS parameter being less than the predetermined QoS threshold (¶ [0021]: The network cells may include … femtocells; ¶ [0065]: the issue investigation module 210 conducts issue investigation to identify symptoms regarding service quality in poor performing areas. Poor performing areas are geolocations where performance metric of a network component is below a predetermined performance threshold; [0074]: the network fix application may further retrieve quality of service metrics for user devices of subscribers as the user devices access a wireless carrier network via one or more small network cells in a geographical area).

Regarding claim 10, Tapia’991 discloses 
wherein the QoS parameter is based on at least one of data packet loss, data latency, jitter, echo, downlink throughput, or uplink throughput (¶ [0074]: the quality of service metrics may include call establishment delays, MOS of call audio quality, records of one-way audio problems, records of call drops, and/or so forth).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tapia (US 2017/0353991, hereinafter Tapia991) in view of Tapia et al. (US 2017/0019291, hereinafter Tapia’291) as applied to claim 1, and further in view of Wu et al. (US 10,264,003, hereinafter Wu).

Regarding claim 3, Tapia’991 discloses 
wherein monitoring the performance state of the femtocell devices further comprises receiving at least ... data associated with the femtocell devices, the ... data corresponding to at least packet information indicating ... type of data packets being sent to client devices or received by client devices (¶ [0021]: The operation data source 111 may include a data collection that provides performance information about the wireless carrier network and the user devices that are using the wireless carrier network. In various embodiments, the performance information may include Radio Access Network (RAN) OSS counters, Call Detail Records (CDRs), VoLTE call traces, Session Initiation Protocol (SIP) trace data, Real-Time Transport Protocol (RTP) Control Protocol (RTCP) trace data, user device data traffic logs, user device system event logs, user device bug reports, and/or other device and network component performance information. … The network cells may include … femtocells).
Tapia’991 in view of Tapia’291 discloses all the subject matter of the claimed invention with the exception of at least tunnel data associated with the femtocell devices, the tunnel data corresponding to at least packet information indicating a size and type of data packets being sent to client devices or received by client devices. Wu from the same or similar fields of endeavor discloses at least tunnel data associated with the femtocell devices, the tunnel data corresponding to at least packet information indicating a size and type of data packets being sent to client devices or received by client devices (col. 5, lines 41-45: The NMC can receive network communication for monitoring through a variety of means including network taps, wireless receivers, port mirrors or directed tunnels from network switches, clients or servers including the endpoints themselves, or other infrastructure devices; col. 19, lines 59-61: Capture database 312 may be a database arranged for storing network metrics or network traffic collected by an NMC; col. 24, lines 43-51: a NMC may instantiate one or more machine learning engines, such as machine learning engine 325, to perform various actions, such as, training classifiers, training machine learning models, or the like. Also, in one or more of the various embodiments, one or more machine learning engines may be arranged to employ the one or more machine learning models to evaluate some or all of the monitored networks, network traffic, captured data, metrics, or the like.;    col. 31, lines 37-41: the NMC may be arranged to adaptively modify the type of monitoring, frequency of monitoring, the amount of traffic that is captured, how much or what type of packets are stored, or the like, based on one or more observed metrics). Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching, e.g., obtaining performance data including VoLTE call traces in femtocells in a geographic area,  leverage one or more trained machine learning model to analyze the user device performance data and the network performance data within the network to determine likely root causes for a quality of service issues for subscribers and to determine the most optimal order of providing network fix to address the root causes, and automatically terminating service to the additional user device until the issue is resolved and automatically pushing a software update to the additional user device to fix the issue in femtocell of Tapia’991 in view of Tapia’291 by capturing, the NMC, amount of traffic, length (how much of packets), type (what type of packets) to be stored in captured database for evaluation via machine learning engine of Wu. The motivation would have been to adaptively modify the type of monitoring, frequency of monitoring, the amount of traffic that is captured, how much or what type of packets are stored, or the like, based on one or more observed metrics (Wu col. 31, lines 37-41).

Claims 13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tapia (US 2017/0353991, hereinafter Tapia991) in view of Wu et al. (US 10,264,003, hereinafter Wu).

Regarding claim 13, Tapia’991 discloses 
wherein the femtocell data further includes ... data that corresponds to at least packet information indicating ... type of data packets being sent to client devices or received from client devices (¶ [0021]: The operation data source 111 may include a data collection that provides performance information about the wireless carrier network and the user devices that are using the wireless carrier network. In various embodiments, the performance information may include Radio Access Network (RAN) OSS counters, Call Detail Records (CDRs), VoLTE call traces, Session Initiation Protocol (SIP) trace data, Real-Time Transport Protocol (RTP) Control Protocol (RTCP) trace data, user device data traffic logs, user device system event logs, user device bug reports, and/or other device and network component performance information. … The network cells may include … femtocells).
Tapia’991 discloses all the subject matter of the claimed invention with the exception of tunnel data that corresponds to at least packet information indicating a size and type of data packets being sent to client devices or received from client devices. Wu from the same or similar fields of endeavor discloses tunnel data that corresponds to at least packet information indicating a size and type of data packets being sent to client devices or received from client devices (col. 5, lines 41-45: The NMC can receive network communication for monitoring through a variety of means including network taps, wireless receivers, port mirrors or directed tunnels from network switches, clients or servers including the endpoints themselves, or other infrastructure devices; col. 19, lines 59-61: Capture database 312 may be a database arranged for storing network metrics or network traffic collected by an NMC; col. 24, lines 43-51: a NMC may instantiate one or more machine learning engines, such as machine learning engine 325, to perform various actions, such as, training classifiers, training machine learning models, or the like. Also, in one or more of the various embodiments, one or more machine learning engines may be arranged to employ the one or more machine learning models to evaluate some or all of the monitored networks, network traffic, captured data, metrics, or the like.;    col. 31, lines 37-41: the NMC may be arranged to adaptively modify the type of monitoring, frequency of monitoring, the amount of traffic that is captured, how much or what type of packets are stored, or the like, based on one or more observed metrics). Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching, e.g., obtaining performance data including VoLTE call traces in femtocells in a geographic area,  leverage one or more trained machine learning model to analyze the user device performance data and the network performance data within the network to determine likely root causes for a quality of service issues for subscribers and to determine the most optimal order of providing network fix to address the root causes, and automatically terminating service to the additional user device until the issue is resolved and automatically pushing a software update to the additional user device to fix the issue in femtocell of Tapia’991 in view of Tapia’291 by capturing, the NMC, amount of traffic, length (how much of packets), type (what type of packets) to be stored in captured database for evaluation via machine learning engine of Wu. The motivation would have been to adaptively modify the type of monitoring, frequency of monitoring, the amount of traffic that is captured, how much or what type of packets are stored, or the like, based on one or more observed metrics (Wu col. 31, lines 37-41).

Regarding claim 17, Tapia’991 discloses 
One or more non-transitory computer-readable media storing computer-executable instructions, that when executed on one or more processors, cause the one or more processors to perform acts comprising (Fig. 2, ¶ [0035]):
analyzing femtocell data associated with a set of femtocell devices that operate within a predetermined geographic area of a telecommunications network (¶ [0021]: The network topology data may include locations of network cells, network backhauls, core network components, and/or so forth. The network coverage data may include information on the signal coverage and communication bandwidth capabilities of the network cells, the performance specifications and operation statuses of backhaul, network cells, and core network components, and/or so forth. The network cells may include macrocells, picocell, femtocells, microcells, and/or so forth; ¶ [0074]: the network fix application may further retrieve quality of service metrics for user devices of subscribers as the user devices access a wireless carrier network via one or more small network cells in a geographical area), the femtocell data including at least ... data corresponds to at least packet information indicating ... type of data packets being sent to client devices or received from client devices (¶ [0021]: The operation data source 111 may include a data collection that provides performance information about the wireless carrier network and the user devices that are using the wireless carrier network. In various embodiments, the performance information may include Radio Access Network (RAN) OSS counters, Call Detail Records (CDRs), VoLTE call traces, Session Initiation Protocol (SIP) trace data, Real-Time Transport Protocol (RTP) Control Protocol (RTCP) trace data, user device data traffic logs, user device system event logs, user device bug reports, and/or other device and network component performance information. … The network cells may include … femtocells);
determining whether a service issue impacts an impacted femtocell device of the set of femtocell devices (¶ [0028]: the predicted root cause module 119 can match performance pattern with previously stored performance pattern or symptom that corresponds to a particular type of data transmission issue and/or root cause; ¶ [0029]: the root cause analysis module 119 can determine that overshooting is the most likely predicted root cause based on performance data that indicate to symptoms that have previously pointed to similar or identical symptoms related to a coverage problem); and
in response to determining that the service issue impacts the impacted femtocell device (¶ [0028]: the predicted root cause module 119 can match performance pattern with previously stored performance pattern or symptom that corresponds to a particular type of data transmission issue and/or root cause; ¶ [0029]: the root cause analysis module 119 can determine that overshooting is the most likely predicted root cause based on performance data that indicate to symptoms that have previously pointed to similar or identical symptoms related to a coverage problem), generating a set of service resolution data for delivery to a subset of the set of femtocell devices (¶ [0070]: The auto fix module 214 may retrieve the solution from a solutions database; ¶ [0071]: ¶ [0072]: the courses of action or the network fix for each node associated with a problem is implemented in an order of priority based on the network fix prioritization. The remediation action may also include sending another alert message to a network engineer. In some embodiments, the user can reconfigure the network fix prioritization or the resolution for implementation based on the presented information).
Tapia’991 discloses all the subject matter of the claimed invention with the exception of at least tunnel data corresponds to at least packet information indicating a size and type of data packets being sent to client devices or received from client devices. Wu from the same or similar fields of endeavor discloses at least tunnel data corresponds to at least packet information indicating a size and type of data packets being sent to client devices or received from client devices (col. 5, lines 41-45: The NMC can receive network communication for monitoring through a variety of means including network taps, wireless receivers, port mirrors or directed tunnels from network switches, clients or servers including the endpoints themselves, or other infrastructure devices; col. 19, lines 59-61: Capture database 312 may be a database arranged for storing network metrics or network traffic collected by an NMC; col. 24, lines 43-51: a NMC may instantiate one or more machine learning engines, such as machine learning engine 325, to perform various actions, such as, training classifiers, training machine learning models, or the like. Also, in one or more of the various embodiments, one or more machine learning engines may be arranged to employ the one or more machine learning models to evaluate some or all of the monitored networks, network traffic, captured data, metrics, or the like.;    col. 31, lines 37-41: the NMC may be arranged to adaptively modify the type of monitoring, frequency of monitoring, the amount of traffic that is captured, how much or what type of packets are stored, or the like, based on one or more observed metrics). Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching, e.g., obtaining performance data including VoLTE call traces in femtocells in a geographic area,  leverage one or more trained machine learning model to analyze the user device performance data and the network performance data within the network to determine likely root causes for a quality of service issues for subscribers and to determine the most optimal order of providing network fix to address the root causes, and automatically terminating service to the additional user device until the issue is resolved and automatically pushing a software update to the additional user device to fix the issue in femtocell of Tapia’991 in view of Tapia’291 by capturing, the NMC, amount of traffic, length (how much of packets), type (what type of packets) to be stored in captured database for evaluation via machine learning engine of Wu. The motivation would have been to adaptively modify the type of monitoring, frequency of monitoring, the amount of traffic that is captured, how much or what type of packets are stored, or the like, based on one or more observed metrics (Wu col. 31, lines 37-41).

Regarding claim 18, Tapia’991 discloses 
further comprising: determining individual Quality of Service (QoS) parameters for individual femtocell devices of the set of femtocell devices (¶ [0021]: The network cells may include … femtocells; ¶ [0065]: the issue investigation module 210 conducts issue investigation to identify symptoms regarding service quality in poor performing areas. Poor performing areas are geolocations where performance metric of a network component is below a predetermined performance threshold; [0074]: the network fix application may further retrieve quality of service metrics for user devices of subscribers as the user devices access a wireless carrier network via one or more small network cells in a geographical area), the QoS parameters being based on at least one of data packet loss, data latency, jitter, echo, downlink throughput, or uplink throughput (¶ [0074]: the quality of service metrics may include call establishment delays, MOS of call audio quality, records of one-way audio problems, records of call drops, and/or so forth), and
wherein, determining that the service issue impacts the femtocell device is based at least in part on the QoS parameters (¶ [0021]: The network cells may include … femtocells; ¶ [0065]: the issue investigation module 210 conducts issue investigation to identify symptoms regarding service quality in poor performing areas. Poor performing areas are geolocations where performance metric of a network component is below a predetermined performance threshold; [0074]: the network fix application may further retrieve quality of service metrics for user devices of subscribers as the user devices access a wireless carrier network via one or more small network cells in a geographical area).

Regarding claim 19, Tapia’991 discloses 
wherein the femtocell data further includes provisioning data that corresponds to at least configuration settings for provisioning the set of femtocell devices to communication with client devices (¶ [0021]: The operation data source 111 may include a data collection that provides performance information about the wireless carrier network and the user devices that are using the wireless carrier network. In various embodiments, the performance information may include Radio Access Network (RAN) OSS counters, Call Detail Records (CDRs), VoLTE call traces, Session Initiation Protocol (SIP) trace data, Real-Time Transport Protocol (RTP) Control Protocol (RTCP) trace data, user device data traffic logs, user device system event logs, user device bug reports, and/or other device and network component performance information. The data collection may further provide network topology data, network expansion/modification data, network coverage data, and planned maintenance data ... The network cells may include … femtocells), and further comprising:
deploying an initial set of service resolution data to perform a diagnostic check of the provisioning data (¶ [0026]: network monitoring tools may include diagnostic tools; ¶ [0032]: the network fix application 118 may leverage one or more trained machine learning model via the artificial intelligence module 122 to analyze the user device performance data and the network performance data within the network to determine likely root causes for a quality of service issues for subscribers and to determine the most optimal order of providing network fix to address the root causes; ¶ [0043]: The root cause analysis module 119 comprises a KPI tracker 209 and an issue investigation module 210. The KPI tracker 209 may measure the performance of network components of the wireless carrier network and/or performance of device components of user devices that use the wireless carrier network), and
wherein, determining whether the service issue impacts the impact femtocell device (¶ [0028]: the predicted root cause module 119 can match performance pattern with previously stored performance pattern or symptom that corresponds to a particular type of data transmission issue and/or root cause; ¶ [0029]: the root cause analysis module 119 can determine that overshooting is the most likely predicted root cause based on performance data that indicate to symptoms that have previously pointed to similar or identical symptoms related to a coverage problem) is based at least in part on the diagnostic check (¶ [0026]: network monitoring tools may include diagnostic tools; ¶ [0032]: the network fix application 118 may leverage one or more trained machine learning model via the artificial intelligence module 122 to analyze the user device performance data and the network performance data within the network to determine likely root causes for a quality of service issues for subscribers and to determine the most optimal order of providing network fix to address the root causes; ¶ [0043]: The root cause analysis module 119 comprises a KPI tracker 209 and an issue investigation module 210. The KPI tracker 209 may measure the performance of network components of the wireless carrier network and/or performance of device components of user devices that use the wireless carrier network).

Regarding claim 20, Tapia’991 discloses 
wherein the subset of the set of femtocell devices includes at least one of the impacted femtocell device or additional femtocell devices that interface with the impacted femtocell device (¶ [0021]: The network topology data may include locations of network cells, network backhauls, core network components, and/or so forth. The network coverage data may include information on the signal coverage and communication bandwidth capabilities of the network cells, the performance specifications and operation statuses of backhaul, network cells, and core network components, and/or so forth. The network cells may include macrocells, picocell, femtocells, microcells, and/or so forth; ¶ [0074]: the network fix application may further retrieve quality of service metrics for user devices of subscribers as the user devices access a wireless carrier network via one or more small network cells in a geographical area).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466